Exhibit 10.45

EXECUTION

AMENDMENT NO. 1

TO MASTER REPURCHASE AGREEMENT

Amendment No. 1 to Master Repurchase Agreement, dated as of August 17, 2012
(this “Amendment”), by and among Bank of America, N.A. (“Buyer”), PennyMac Corp.
(“Seller”), PennyMac Mortgage Investment Trust and PennyMac Operating
Partnership, L.P. (individually and collectively, the “Guarantor”).

RECITALS

Buyer, Guarantor and Seller are parties to that certain Master Repurchase
Agreement, dated as of November 7, 2011, (the “Existing Master Repurchase
Agreement”; and as further amended by this Amendment, the “Master Repurchase
Agreement”). The Guarantor is a party to that certain Guaranty (as amended from
time to time, the “Guaranty”), dated as of November 7, 2011, made by Guarantor
in favor of Buyer.

Buyer, Seller and Guarantor have agreed, subject to the terms and conditions of
this Amendment, that the Existing Master Repurchase Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing Master
Repurchase Agreement. As a condition precedent to amending the Existing Master
Repurchase Agreement, Buyer has required Guarantor to ratify and affirm the
Guaranty on the date hereof.

Accordingly, Buyer, Seller and Guarantor hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Master Repurchase Agreement is hereby amended as follows:

SECTION 1. Definitions. Section 2 of the Existing Master Repurchase Agreement is
hereby amended by:

1.1 adding the following defined term in its proper alphabetical order:

“HARP Mortgage Loan” means, unless otherwise defined in the Transactions Terms
Letter, a Mortgage Loan that fully conforms to the Home Affordable Refinance
Program (as such program is amended, supplemented or otherwise modified, from
time to time), and is referred to by Fannie Mae as a “Refi Plus mortgage loan”
or “DU Refi Plus mortgage loan”, and by Freddie Mac as a “Relief Refinance
Mortgage”.

1.2 deleting the definition of “High LTV Mortgage Loan” and all uses thereof in
its entirety.

1.3 deleting the defined terms “Noncompliant 60 Day Mortgage Loan” and
“Noncompliant 90 Day Mortgage Loan”, each in its entirety and all uses thereof
and replacing each respectively with the following:

“Noncompliant I” means either (a) a Purchased Mortgage Loan other than a Jumbo
Mortgage Loan, which has been subject to one or more Transactions hereunder for
a period of greater than 30 calendar days but not greater than 60 calendar days,
or (b) a Purchased



--------------------------------------------------------------------------------

Mortgage Loan that is a Jumbo Mortgage Loan, which has been subject to one or
more Transactions hereunder for a period of greater than 120 calendar days but
not greater than 150 calendar days.

“Noncompliant II” means either (a) a Purchased Mortgage Loan other than a Jumbo
Mortgage Loan, which has been subject to one or more Transactions hereunder for
a period of greater than 60 calendar days but not greater than 90 calendar days,
or (b) a Purchased Mortgage Loan that is a Jumbo Mortgage Loan, which has been
subject to one or more Transactions hereunder for a period of greater than 150
calendar days but not greater than 180 calendar days.

SECTION 2. HARP Deliverables. Section 10(b)(2) of the Existing Master Repurchase
Agreement is hereby amended by deleting clause (iv) in its entirety and
replacing it with the following:

“(iv) with respect to a HARP Mortgage Loan and upon request, an appraisal or a
waiver thereof, and/or a point value estimate, as permitted by the applicable
Agency Guide (a copy of which is contained in the related Servicing Records”).

SECTION 3. Schedule 1. Schedule 1 of the Existing Master Repurchase Agreement is
hereby amended by deleting clauses (dd), (ii) and (oo), each in its entirety and
replacing each respectively with the following (with modified text underlined
for review purposes):

(dd) Appraisal. The Mortgage File contains (a) a full appraisal of the related
Mortgaged Property (except when the Agency Guides exempt certain Conforming
Mortgage Loans from the requirement to obtain an appraisal (including HARP
Mortgage Loans)) signed prior to the funding of the Mortgage Loan by a qualified
appraiser, duly appointed by Seller, who had no interest, direct or indirect in
the Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and the appraisal and appraiser both satisfy the relevant Fannie Mae and
Freddie Mac guidelines, each as amended and as in effect on the date the
Mortgage Loan was originated and (b) for each HARP Mortgage Loan, (i) a full
appraisal (as described in the foregoing clause (a)); (ii) a reliable automated
valuation model estimate provided by the related Agency or (iii) an appraisal or
waiver thereof that meets the requirements of the applicable Agency Guide.

(ii) Proceeds of Mortgage Loan. The proceeds of the Mortgage Loan have not been
and shall not be used to satisfy, in whole or in part, any debt owed or owing by
the Mortgagor to Seller or any Affiliate or correspondent of Seller, except in
connection with a refinanced Mortgage Loan (including a HARP Mortgage Loan).

(oo) Underwriting Guidelines. Each Purchased Mortgage Loan has been originated
in accordance with the Underwriting Guidelines (including all supplements or
amendments thereto) previously provided to Buyer. Each HARP Mortgage Loan was
originated in accordance with and remains in compliance with the Agency Guides
and the guidance issued by the Federal Housing Finance Authority, Fannie Mae or
Freddie Mac, as

 

2



--------------------------------------------------------------------------------

applicable, for origination of mortgage loans under the Home Affordable
Refinance Program (as such program is amended, supplemented or otherwise
modified, from time to time).

SECTION 4. Liquidity. Section 14(a)(2) of the Existing Master Repurchase
Agreement is hereby amended by deleting clause (B) in its entirety and replacing
it with the following:

“(B) PMIT and its Subsidiaries have maintained in the aggregate Liquidity in an
amount not less than $20,000,000.”

SECTION 5. Fees and Expenses. Seller hereby agrees to pay to Buyer, on demand,
any and all reasonable fees, costs and expenses (including reasonable fees and
expenses of counsel) incurred by Buyer in connection with the development,
preparation and execution of this Amendment, irrespective of whether any
transactions hereunder are executed.

SECTION 6. Conditions Precedent. This Amendment shall become effective as of the
date hereof upon Buyer’s receipt of this Amendment, executed and delivered by a
duly authorized officer of Buyer, Seller and Guarantor.

SECTION 7. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Master Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms.

SECTION 8. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 9. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 10. GOVERNING LAW. THE AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

SECTION 11. Reaffirmation of Guaranty. The Guarantor hereby (i) agrees that the
liability of Guarantor or rights of Buyer under the Guaranty shall not be
affected as a result of this Amendment, (ii) ratifies and affirms all of the
terms, covenants, conditions and obligations of the Guaranty and
(iii) acknowledges and agrees that such Guaranty is and shall continue to be in
full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

BANK OF AMERICA, N.A., as Buyer By:  

/s/ Ryanthi De Mel

Name: Ryanthi De Mel

Title:   Assistant Vice President Bank of

            America, N.A.

  PENNYMAC CORP., as Seller By:  

/s/ Brian Stack

 

Name: Brian Stack

Title:   Treasurer

  PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor By:  

/s/ Brian Stack

 

Name: Brian Stack

Title:   Treasurer

  PENNYMAC OPERATING PARTNERSHIP, L.P., as Guarantor By:   PennyMac GP OP, Inc.,
its General Partner By:  

/s/ Brian Stack

 

Name: Brian Stack

Title: Treasurer

Signature Page to Amendment No. 1 to Master Repurchase Agreement